W. SHARP, Judge,
concurring and concurring specially.
I agree with Judge Griffin that Bay Financial is not entitled to a summary judgment as a matter of law, based on res judicata principles. However, based on the status of the pleadings (since no affidavits were filed in support or opposition to the motion for summary judgment) Hook has also created an issue of fact by his answer and amended motion to alter the final judgment as to the amount of the judgment. Thus, summary judgment in this case was improper for both reasons.